DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Landau et al. (U.S. Patent No. 10,016,979) in view of Breunig et al. (U.S.P.G. Pub. No. 2009/0243204).
	Regarding claim 1, Landau et al. (U.S. Patent No. 10,016,979) discloses:
A computer-implemented method for synchronizing a master press and a slave press (column 6, lines 15-28, multiple print engine printer), the method comprising: 
receiving a signal associated with the master press printing a first frame on a first section of a web (Figures 3A, 3B, column 6, lines 17-20, the first print engine prints pages on blank areas; column 6, lines 33-35, “first area of a web substrate”); 
determining a point in time at which the slave press should begin printing (column 3, lines 60-67, determining the insertion point based on determined error from an anticipated position; see column 3, lines 40-59 regarding substrate advancement error), on a second section of web (column 6, lines 33-35, “second area of the web substrate”, a second frame corresponding to the first frame (Figures 3A, 3B, column 6, lines 22-23, second print engine prints different pages on different blank areas that are left open), wherein the determining is based on the signal associated with the master press and a first distance between the slave press and a downstream location at which the first and second sections of web converge (Figures 3A, 3B, column 3, line 40 through column 4, line 5, and column 6, lines 4-14, The insertion point can be adjusted by the substrate advancement error, which relates to the distance between where the fiducial mark was anticipated and where it was detected by the optical sensor at the second print engine); and 
operating the slave press to begin printing the second frame at the point in time (Figures 3A, 3B, column 5, lines 14-21 and column 6, lines 4-14 and lines 22-23, the second print engine begins to print at the point instructed).
	Landau et al. does not explicitly disclose:
	Wherein the system instead utilizes two separate webs that converge;
	Breunig et al. (U.S.P.G. Pub. No. 2009/0243204) discloses:
	Wherein the system instead utilizes two separate webs that converge (paragraph [0059], a first and second web of material are attached/spliced at a determined point);
	Before the effective filing date, it would have been obvious to one of ordinary skill in the art to combine the multi-web printing system with the printing system described in Landau et al. such that the system would be configured to utilize separate webs for each of the printing engines that were then spliced together as described in Bruenig et al.  The suggestion/motivation would have been in order to implement “efficient production” by having the “material supply system that is used with the printing press to be coordinated effectively with one another” (paragraph [0008] of the Breunig reference).

	Regarding claim 2, Landau et al. additionally discloses:
the determining is based on a second distance between the master press and the downstream location (Figures 3A, 3B, column 3, line 44 through column 4, line 5, column 5, lines 34-50, column 6, lines 4-14, the determination is based upon the anticipated position “z” of detection of the fiducials downstream from where they were printed by the first print engine);

Regarding claim 3, Landau et al. additionally discloses:
wherein the determining is based on a difference between the first distance and the second distance (Figures 3A, 3B, column 6, lines 4-14, the anticipated position “z” is adjusted by the determined substrate error to determine an insertion point “y”)

	Regarding claim 5, Landau et al. additionally discloses:
wherein the first frame is different than other frames printed on the first web by the master press (column 6, lines 15-23, the first print engine prints the first page, third page, fifth page, etc.)

	Regarding claim 6, Landau et al. additionally discloses:
wherein the second frame is different than other frames printed on the second web by the slave press (column 6, lines 15-23, the second print engine prints the second page, fourth page, etc.)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Landau et al. in view of Breunig et al. as applied to claim 1 above, further in view of Lang et al. (U.S.P.G. Pub. No. 2018/0345619).
Regarding claim 4, the combination of Landau et al. and Breunig et al. disclose the method of the parent claim (claim 1).
As previously noted, Landau et al. discloses:
determining a point in time at which the slave press should begin printing wherein the determining is based on the signal associated with the master press and a first distance between the slave press and a downstream location at which the first and second sections of web converge (Figures 3A, 3B, column 3, line 40 through column 4, line 5, and column 6, lines 4-14, The insertion point can be adjusted by the substrate advancement error, which relates to the difference between where the fiducial mark was anticipated and where it was detected by the optical sensor at the second print engine);
	As previously noted, Breunig et al. discloses:
	Wherein the system instead utilizes two separate webs that converge (paragraph [0059], a first and second web of material are attached/spliced at a determined point);
	The combination of Landau et al. and Breunig et al. does not explicitly disclose:
wherein the downstream location comprises a finishing unit, and the method further includes operating the finishing unit to combine a portion of the first web that contains the first frame and a portion of the second web that contains the second frame into a combined product.
	Lang et al. (U.S.P.G. Pub. No. 2018/0345619) discloses:
wherein the downstream location comprises a finishing unit, and the method further includes operating the finishing unit to combine a portion of the first web that contains the first frame and a portion of the second web that contains the second frame into a combined product (paragraphs [0131]-[0136], the printed products on the webs and glued together and cut downstream)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the finishing unit downstream, as described in Lang et al. with the combination of Landau et al. and Breunig et al. such that the system would be configured to additionally feature a finishing device to incorporate multiple webs into a combined product.  The suggestion/motivation would have been in order to “reduce the changeover or down time” in order to “facilitate a quicker or simpler adoption of shorter product runs” (paragraphs [0010]-[0011] of the Lang reference).

Claim(s) 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Landau and Breunig as applied to claim 1 above, further in view of Dobbertin et al. (U.S. Patent No. 8,355,159)
	
Regarding claim 7, the combination of Landau and Breunig disclose the method of the parent claim (claim 1).
	As previously noted, Landau discloses:
wherein the point in time comprises a first point in time, (Figures 3A, 3B, column 5, lines 14-21 and column 6, lines 4-14 and lines 22-23, the second print engine begins to print at the point instructed).
Landau does not explicitly disclose:
the signal identifies a second point in time in which the master press begins printing the first frame on the first web, and the determining is based on the second point in time.
Dobbertin et al. discloses:
the signal identifies a second point in time in which the master press begins printing the first frame on the first web, and the determining of when the slave press should start printing is based on the second point in time (column 13, lines 10-31, column 14, lines 16-30, the master press timing is the basis for the slave press timing)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the engine timing system of Dobbertin et al. with the combination of Landau and Breunig such that the system would be configured to use the print timing of the master press to determine the print timing of the slave press.  The suggestion/motivation would have been in order to allow for the “tuning of the timing parameters…including determining any change in the speed of the master print engine relative to the speed at original set up” (column 3, lines 44-48 of Dobbertin et al.) in a manner that “avoid[s]…complexity, reduce[s] cost, and increase[s] flexibility” (column 4, lines 21-22 of the Dobbertin reference).

	Regarding claim 8, the combination of Landau and Breunig disclose the method of the parent claim (claim 1).
	As previously noted, Breunig discloses:
	Wherein the system instead utilizes two separate webs that converge (paragraph [0059], a first and second web of material are attached/spliced at a determined point);
	The combination of Landau and Breunig does not explicitly disclose:
	altering a velocity at which the medium is fed through the slave press based on the signal
	Dobbertin discloses:
	altering a velocity at which the medium is fed through the slave press based on the signal (column 15, lines 1-20, the speed of the slave print engine is adjusted relative to the master print engine)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the engine timing system of Dobbertin et al. with the combination of Landau and Breunig such that the system would be configured to use the print timing, including the speed, of the master press to determine the print timing, including speed, of the slave press.  The suggestion/motivation would have been in order to allow for the “tuning of the timing parameters…including determining any change in the speed of the master print engine relative to the speed at original set up” (column 3, lines 44-48 of Dobbertin et al.) in a manner that “avoid[s]…complexity, reduce[s] cost, and increase[s] flexibility” (column 4, lines 21-22 of the Dobbertin reference).

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Landau et al. in view of Lang et al. in further view of Dobbertin.

Regarding claim 9, Landau discloses:
A system for synchronizing printing between first and second printing presses, the system comprising circuitry to: 
obtain a first distance between the first printing press and a downstream location (Figures 3A, 3B, column 3, line 44 through column 4, line 5, column 5, lines 34-50, column 6, lines 4-14, the determination is based upon the anticipated position “z” of detection of the fiducials downstream from where they were printed by the first print engine);
obtain a second distance between the second printing press and the downstream location (Figures 3A, 3B, column 3, line 40 through column 4, line 5, and column 6, lines 4-14, The insertion point can be adjusted by the substrate advancement error, which relates to the distance between where the fiducial mark was anticipated and where it was detected by the optical sensor at the second print engine); and 
determine a point in time at which the second printing press is to begin printing content on a continuous print medium, wherein the point in time is determined based on paper encoder signal generated by a paper encoder of the second printing press (column 5, line 47 through column 6, line 14, the system utilizes fiducial marks detected by an optical sensor; this is equivalent to the use of an encoder with paper registration marks) and a difference between the first and second distances. (Figures 3A, 3B, column 6, lines 4-14, the anticipated position “z” is adjusted by the determined substrate error to determine an insertion point “y”)
	Landau does not explicitly disclose:
wherein the downstream location comprises a finishing unit
	Lang et al. (U.S.P.G. Pub. No. 2018/0345619) discloses:
wherein the downstream location comprises a finishing unit, (paragraphs [0131]-[0136], the printed products on the webs and glued together and cut downstream)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the finishing unit downstream, as described in Lang et al. with the system Landau et al. such that the system would be configured to additionally feature a finishing device to incorporate multiple webs into a combined product.  The suggestion/motivation would have been in order to “reduce the changeover or down time” in order to “facilitate a quicker or simpler adoption of shorter product runs” (paragraphs [0010]-[0011] of the Lang reference).
	Even assuming arguendo that the combination of Landau and Lang et al. does not explicitly disclose:
wherein the point in time is determined based on paper encoder signal generated by a paper encoder of the second printing press and
	Dobbertin discloses:
wherein the point in time is determined based on paper encoder signal generated by a paper encoder of the second printing press (column 15, lines 32-36, the timing is based on the pulse from the encoder)
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system with the paper encoder signal of Dobbertin with the combination of Landau and Lang et al. such that the system would utilize the encoder signal to help determine the timing of the presses as described.  The suggestion/motivation would have been in order to allow for the “tuning of the timing parameters…including determining any change in the speed of the master print engine relative to the speed at original set up” (column 3, lines 44-48 of Dobbertin et al.) in a manner that “avoid[s]…complexity, reduce[s] cost, and increase[s] flexibility” (column 4, lines 21-22 of the Dobbertin reference).
	
Regarding claim 10, the combination of Landau, Lang, and Dobbertin discloses the system of the parent claim (claim 9).
	Landau additionally discloses:
wherein the point in time occurs after the paper encoder signal indicates that a length of the continuous print medium that corresponds to the difference has been fed through the second printing press (Figures 3A, 3B, column 6, lines 4-14, the anticipated position “z” is adjusted by the determined substrate error to determine an insertion point “y”)
Even assuming arguendo that the combination of Landau and Lang et al. does not explicitly disclose:
using a paper encoder for determining the point in time;
	Dobbertin discloses:
using a paper encoder for determining the point in time (column 15, lines 32-36, the timing is based on the pulse from the encoder);
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system with the paper encoder signal of Dobbertin with the combination of Landau and Lang et al. such that the system would utilize the encoder signal to help determine the timing of the presses as described.  The suggestion/motivation would have been in order to allow for the “tuning of the timing parameters…including determining any change in the speed of the master print engine relative to the speed at original set up” (column 3, lines 44-48 of Dobbertin et al.) in a manner that “avoid[s]…complexity, reduce[s] cost, and increase[s] flexibility” (column 4, lines 21-22 of the Dobbertin reference).

Regarding claim 11, the combination of Landau, Lang, and Dobbertin discloses the system of the parent claim (claim 9).
	Landau additionally discloses:
wherein the point in time is further determined based on another point in time at which the first printing press begins printing other content associated with the content (column 5, lines 14-27, the fiducials that are used to determine timing are printed along with the first image)

Regarding claim 12, the combination of Landau, Lang, and Dobbertin discloses the system of the parent claim (claim 9).
	The combination of Landau and Lang does not explicitly disclose:
wherein the system comprises a standalone speed matching device.
Dobbertin discloses:
wherein the system comprises a standalone speed matching device (column 4, lines 50-63, column 15, lines 1-12, the system makes timing adjustments to match the engine speeds)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the engine timing system of Dobbertin et al. with the combination of Landau and Lang such that the system would be configured to use the print timing, including the speed, of the master press to determine the print timing, including speed, of the slave press.  The suggestion/motivation would have been in order to allow for the “tuning of the timing parameters…including determining any change in the speed of the master print engine relative to the speed at original set up” (column 3, lines 44-48 of Dobbertin et al.) in a manner that “avoid[s]…complexity, reduce[s] cost, and increase[s] flexibility” (column 4, lines 21-22 of the Dobbertin reference).

	Regarding claim 13, the combination of Landau, Lang, and Dobbertin discloses the system of the parent claim (claim 9).
	Landau does not explicitly disclose:
wherein the circuitry is integral with the downstream finishing unit.
	Lang discloses:
wherein the circuitry is integral with the downstream finishing unit (paragraphs [0131]-[0136], the system includes a finisher in which the printed products on the webs and glued together and cut downstream)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the finishing unit downstream, as described in Lang et al. with the system Landau et al. such that the control circuity as described in Landau was configured to be integral with a finishing device that incorporated multiple webs into a combined product as described in Lang.  The suggestion/motivation would have been in order to “reduce the changeover or down time” in order to “facilitate a quicker or simpler adoption of shorter product runs” (paragraphs [0010]-[0011] of the Lang reference).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Landau et al. in view of Breunig et al. further in view of Lang et al.

	Regarding claim 14, Landau et al. discloses:
A printing press comprising circuitry to: 
receive a signal from a remote printing press, wherein the signal indicates a first moment in time at which the remote printing press begins printing a first frame on a first section of a web (column 3, lines 1-39, the first engine is instructed to start printing the frame and the fiducials); 
determine a second moment in time at which the printing press will begin printing, on a second section of a web, a second frame, wherein the determination is based on the first moment in time and a distance between the remote press and a downstream location at which the first and second sections of web converge (Figures 3A, 3B, column 3, line 40 through column 4, line 5, and column 6, lines 4-14, The insertion point can be adjusted by the substrate advancement error, which relates to the distance between where the fiducial mark was anticipated and where it was detected by the optical sensor at the second print engine); and 
operate the printing press to begin printing the second frame at the second moment in time (Figures 3A, 3B, column 5, lines 14-21 and column 6, lines 4-14 and lines 22-23, the second print engine begins to print at the point instructed).
	Landau et al. does not explicitly disclose:
	Wherein the system instead utilizes two separate webs that converge;
	Breunig et al. discloses:
	Wherein the system instead utilizes two separate webs that converge (paragraph [0059], a first and second web of material are attached/spliced at a determined point);
	Before the effective filing date, it would have been obvious to one of ordinary skill in the art to combine the multi-web printing system with the printing system described in Landau et al. such that the system would be configured to utilize separate webs for each of the printing engines that were then spliced together as described in Breunig et al.  The suggestion/motivation would have been in order to implement “efficient production” by having the “material supply system that is used with the printing press to be coordinated effectively with one another” (paragraph [0008] of the Breunig reference).
The combination of Landau and Breunig et al. does not explicitly disclose:
Wherein the downstream location comprises a finishing unit;
and the system further includes combining a portion of the first web that contains the first frame and a portion of the second web that contains the second frame into a combined product
	Lang et al. (U.S.P.G. Pub. No. 2018/0345619) discloses:
wherein the downstream location comprises a finishing unit, and the system further includes combining a portion of the first web that contains the first frame and a portion of the second web that contains the second frame into a combined product (paragraphs [0131]-[0136], the printed products on the webs and glued together and cut downstream)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the finishing unit downstream, as described in Lang et al. with the combination of Landau et al. and Breunig et al. such that the system would be configured to additionally feature a finishing device to incorporate multiple webs into a combined product.  The suggestion/motivation would have been in order to “reduce the changeover or down time” in order to “facilitate a quicker or simpler adoption of shorter product runs” (paragraphs [0010]-[0011] of the Lang reference).

Regarding claim 15, the combination of Landau, Breunig, and Lang et al. discloses the system of the parent claim (claim 14).
Landau additionally discloses:
wherein the determination is based on a difference between the distance and another distance between the printing press and the downstream location (Figures 3A, 3B, column 6, lines 4-14, the anticipated position “z” is adjusted by the determined substrate error to determine an insertion point “y”)
Landau does not explicitly disclose:
Wherein the downstream location comprises a finishing unit;
	Lang et al. (U.S.P.G. Pub. No. 2018/0345619) discloses:
wherein the downstream location comprises a finishing unit (paragraphs [0131]-[0136], the printed products on the webs and glued together and cut downstream)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the finishing unit downstream, as described in Lang et al. with the combination of Landau et al. and Breunig et al. such that the system would be configured to additionally feature a finishing device to incorporate multiple webs into a combined product.  The suggestion/motivation would have been in order to “reduce the changeover or down time” in order to “facilitate a quicker or simpler adoption of shorter product runs” (paragraphs [0010]-[0011] of the Lang reference).
References Cited But Not Relied Upon
Schnabel et al. (U.S. Patent No. 9,022,512) discloses a web printing system that performs page registration for a web substrate by assessing a register deviation.
Ohman (U.S.P.G. Pub. No. 2015/0049135) discloses a printing system with a plurality of a parallel webs that determines a printing position by calculating a non-printed area laterally somewhere in the overlap between two printing units.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R WALLACE whose telephone number is (571)270-1577. The examiner can normally be reached Monday-Friday from 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 5712727490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R WALLACE/               Primary Examiner, Art Unit 2674